             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      PINE BLUFF DIVISION

SYLVESTER 0. BARBEE
ADC #131311                                                   PLAINTIFF

v.                            No. 5:18-cv-280-DPM

KEITH L. WADDLE, Hearing Officer,
ADC; CHRISTOPHER A. WILLIAMS,
Hearing Officer, ADC; DANIEL WAYNE
GOLDEN, Hearing Officer, ADC; KIMBERLY
A. RILEY, Lieutenant, ADC; WENDY KELLEY,
Director, ADC; L. DYKE, Warden of Security
Operations, Tucker Unit, ADC; PAGE, Warden,
Tucker Unit, ADC; and RAYMOND NAYLOR,
Disciplinary Hearing Administrator                         DEFENDANTS

                                    ORDER
       On de nova review, the Court adopts Magistrate Judge Deere's
recommendation, Ng 10, and overrules Barbee's objections, Ng 11.
FED.   R. CIV. P. 72(b)(3).    Barbee's complaint will be dismissed without
prejudice for failure to state a claim.        This dismissal counts as a
"strike" for purposes of 28 U.S.C. § 1915(g).         An in forma pauperis
appeal from this Order and accompanying Judgment would not be
taken in good faith.      28 U.S.C. § 1915(a)(3).
So Ordered.


              D.P. Marshall Jr. 7/
              United States District Judge

                 7   ~   1/fMV   J.O I q
                           I




               -2-
